Order affirmed, with costs; no opinion.
Concur: Lewis, Ch. J., Desmond, Dye and Froessed, JJ. Conway, Fund and Van Voorhis, JJ., dissent in the following memorandum: While we, of course, agrée that “ the Supreme Court has power, in its sound discretion, upon good cause shown ”, to direct an inspection of corporate books (Matter of Steinway, 159 N. Y. 250, 265; see, also, Matter of Durr v. Paragon Trading Corp., 270 N. Y. 464), we do not believe that such cause was shown to exist in this case to justify the order that was made.